Citation Nr: 0114650	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-15 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUES

Entitlement to an increase in a 40 percent rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 1993 to 
September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 1999 RO decision which denied an increase in 
a 20 percent rating for a low back disability.  In a July 
2000 decision, the RO increased the low back disability 
rating to 40 percent.  The veteran continues to appeal for a 
higher rating.


FINDING OF FACT

The veteran's service-connected low back disability (multi-
level degenerative joint and disc disease of the lumbar 
spine) is productive of pronounced intervertebral disc 
syndrome.


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C. § 1155 (West 1991);  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from October 1993 to 
September 1996.  A review of his service medical records 
indicates he was treated a number of times for low back pain, 
and in 1996 he was diagnosed with multi-level degenerative 
disc disease.

The veteran was service connected by the RO in June 1997 for 
multi-level degenerative joint disease and degenerative disc 
disease of the lumbar spine, which was evaluated as 20 
percent disabling.

The veteran filed his current claim for an increased rating 
for the low back condition in July 1999.  

VA examinations of the back were given to the veteran in 
August 1999.  He indicated that he had experienced low back 
pain over the previous three or four years.  He stated that 
his current low back pain radiated down the posterior portion 
of his right leg to his foot.  He reported pain was worse 
with certain weather and activities, although he was able to 
perform his job as an electrician.  The range of motion of 
the veteran's lumbosacral spine was flexion to 45 degrees, 
extension to 33 degrees, rotation to 30 degrees bilaterally, 
and lateral flexion to 35 degrees bilaterally.  Deep tendon 
reflexes in the lower extremities were intact.  There was 
mild thoracolumbar scoliotic curvature of the spine.  
Straight-leg raising was positive bilaterally with 35 degrees 
elevation of both the right and left legs.  X-rays of the 
lumbosacral spine revealed minimal narrowing of the 
lumbosacral space.  The diagnosis was degenerative disc 
disease of the lumbosacral spine with radiculopathy of the 
right lower extremity, and mild thoracolumbar scoliosis. 

In October 1999, the RO denied an increased rating for the 
low back condition.

Private treatment records were obtained from Lane Memorial 
Hospital and from Drs. A. Ioppolo and R. Rathbone, covering 
the time period from December 1999 to April 2000.  These 
indicate that the veteran was hospitalized for several days 
in early December 1999 for evaluation and conservative 
treatment of radiating low back pain which suddenly occurred 
when awakening one morning.  After the admission, the veteran 
was further evaluated and conservatively treated for the 
condition, including with periodic physical therapy.

More specifically, the private records show that at a 
physical therapy evaluation in December 1999, the veteran 
complained of pain in the mid-low back and left side with 
radicular symptoms into the left leg down to the knee which 
was constant in nature.  The veteran's standing posture was 
characterized by a severe right lateral shift with decreased 
weight bearing on the left leg.  His range of motion of the 
lumbar spine flexion was limited 90 percent with pain in the 
mid-low back, extension limited 60 percent with pain, side 
bend right limited 25 percent with pain, side bend left 
limited 80 percent with pain, and rotation right limited to 
20 percent with pain and rotation left limited to 50 percent 
with pain.  His strength in hip flexion was 4/5 with pain, 
and he was noted to have moderate to severe joint mobility.  
The veteran had a positive straight leg raising test.

Additional treatment notes from December 1999 indicate that 
the veteran stated that prolonged sitting or walking were 
painful for him, and that he became numb from the waist down 
after standing for 15 minutes.  Any attempt to turn or twist 
his body produced pain which radiated down to his left heel.  
A back and lower extremity examination showed no loss of 
functional strength in tests of flexion and extension at the 
hips, knees, ankles, and by asking the veteran to walk on 
tiptoes and heels while barefoot.  Absent ankle reflex was 
noted on the left side even with reinforcement.  Other 
reflexes were 2+ and equal.  

A statement by Dr. Ioppolo dated in December 1999 indicates 
an impression that the veteran had lumbar radiculopathy with 
an absent ankle reflex on the left side, and appeared to have 
some S1 nerve root dysfunction.  A magnetic resonance imaging 
scan (MRI) and computerized tomography (CT) scan showed 
evidence of spinal stenosis at L4 and L5, and Dr. Ioppolo 
indicated a suspicion of nerve root impingement from this.  

Physical therapy notes from January 2000 indicate the veteran 
complained of pain in the right low back with radicular 
symptoms into the right leg.  Upon standing, the veteran had 
a slight decrease in lordosis with a lateral shift to the 
right.  His range of motion of the lumbar flexion was limited 
70-80 percent, extension limited 40 percent, side bend right 
limited 50 percent and painful, side bend left limited 20 
percent, and right rotation limited to 30 percent with pain.  
His strength was within functional limits, and he was noted 
to have moderate joint mobility at L5-S1.  Straight leg 
raising test was negative.

Progress notes from February 2000 show the veteran stating 
that he was doing better, but having more difficulty with the 
right leg than with the left as on his initial visit.  The 
veteran still had a missing left ankle reflex, and complained 
of paresthesias in both legs, especially with standing.   The 
veteran's improvement was such that he was no longer taking 
any prescription medications.

Progress notes from March 2000 indicate that the veteran was 
not doing any better.  He was still having back and right leg 
pain, with the leg pain being worse than the back pain.  Dr. 
Ioppolo stated that additional physical therapy might not be 
beneficial, and that he wanted to investigate the veteran's 
condition further with a myelogram.  

The veteran underwent a lumbar myelogram and CT scan in late 
March 2000.  The results of the myelogram indicated a 
transitional vertebra at the lumbosacral junction which was 
designated a partially lumbarized S1.  The veteran's pedicles 
were short on a congenital basis and there was disc bulging 
with more pronounced hypertrophy of the facet joints and 
posterior ligaments resulting in severe spinal stenosis at 
L4-L5 and L5-S1.  Crossing nerve roots at each level were 
expected to be significantly compromised.

Progress notes from April 2000 indicate that the veteran's 
myelogram and post-myelographic CT scan showed an almost 
total block at L4, with the veteran still having the same 
problems.  Dr. Ioppolo indicated that the veteran most likely 
needed decompressive laminectomy and would likely do better 
with the insertion of cages.      

In a July 2000 decision, the RO increased the low back 
disability rating to 40 percent.  

Written statements from the veteran's representative, dated 
in November 2000 and January 2001, collectively assert that 
an increased rating of 60 percent is warranted for the low 
back disability.

II.  Analysis

The RO has increased the veteran's low back disability rating 
from 20 percent to 40 percent, and he claims that an even 
higher rating should be assigned.  The RO has provided the 
veteran with a VA examination and obtained identified 
treatment records.  The notice and duty to assist obligations 
of the VA have been satisfied with respect to the increased 
rating claim.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence which is generally the most relevant in an 
increased rating claim, as the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The veteran's service-connected low back disability includes 
both degenerative joint disease (arthritis) and degenerative 
disc disease.  Arthritis is rated based on limitation of 
motion of the affected joints.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003 and 5010.  The maximum rating for limitation of 
motion of the lumbar spine is 40 percent and is assigned when 
it is severe.  38 C.F.R. § 4.71a, Code 5292.  The maximum 
rating for lumbosacral strain also is 40 percent and is 
assigned when such condition is severe.  38 C.F.R. § 4.71a, 
Code 5295.  The veteran's low back disability is already 
rated 40 percent, and thus these codes do not provide a basis 
for an increased rating.

A higher rating for a low back condition is possible under 
38 C.F.R. § 4.71a, Code 5293 for intervertebral disc 
syndrome.  Under Code 5293, a disability rating of 40 percent 
is warranted for severe intervertebral disc syndrome, with 
recurring attacks with intermittent relief.  A disability 
rating of 60 percent is warranted for pronounced invertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.

The recent medical evidence includes an August 1999 VA 
examination which noted limitation of motion of the low back 
and signs of radiculopathy from degenerative disc disease.  
Private medical records show the veteran had an exacerbation 
of the low back condition in December 1999, requiring several 
days of hospitalization, and he thereafter received 
outpatient evaluation and treatment to April 2000.  These 
private medical records essentially show severe limitation of 
motion, which the Board has taken into account when 
evaluating the severity of intervertebral disc syndrome under 
Code 5293.  See 38 C.F.R. §§ 4.40, 4.45; VAOPGCPREC 36-97.  
The records note radiculopathy and neurological signs of disc 
disease including absent ankle reflex.  The treatment records 
show only limited relief of symptoms with physical therapy, 
and the last report from April 2000 indicate that the 
veteran's doctor felt that surgical treatment would be 
required.  Such evidence suggests pronounced (i.e, 60 
percent) intervertebral disc syndrome as described in Code 
5293.

After review of all the evidence, and with consideration of 
the benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)), the 
Board finds that the veteran's low back disability has 
increased in severity and is now productive of pronounced 
intervertebral disc syndrome.  Thus a higher rating of 60 
percent rating is warranted for the low back condition under 
Code 5293.  




ORDER

An increased rating, to 60 percent, for a low back disability 
is granted. 



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

